DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities: this claim recites “information of the event cause having the highest possibility” (line 2).
For purposes of applying prior art, Examiner does not consider this limitation to limit the scope of the claim.

Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method used by an electronic device to determine a cause of a trend in vital sign data, the method comprising: 
obtaining vital sign data of a user; 
determining a trend over time in the vital sign data; and 
determining an event having a highest possibility of causing the determined trend, by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events, to the trend of the vital sign data, 
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user, and 
wherein the plurality of  weights represent possibilities that the plurality of possible events have caused the determined trend, respectively.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
Within the context of the Specification as originally filed, the claimed determination of a trend over time and calculation of causes with possibility is a form of mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
In particular, the recited calculations are directed towards mathematical calculations.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Observing a patient and determining the most likely cause for the patient’s condition are directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
In particular, observing and diagnosing a patient are activities typically performed by a physician when treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generically recited “electronic device” in the preamble that does not limit the scope of the method claim and a generic machine learning algorithm that is linked to a particular technological environment, nothing would prevent the claim from being directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, obtaining vital signs of a target could be performed mentally or with pen and paper by a person looking at a patient and thinking about the results.
Similarly, determining a cause with possibility could be performed mentally or with pen and paper by a person looking at data and thinking about the results.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-8, 10 reciting limitations further defining the abstract concept, which are directed towards mathematical concepts, certain methods of managing relationship or interactions between people, and may be performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an electronic device;
by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the electronic device has been recited with a high level of generality to implement the abstract concept (to the extent that the preamble limits the claim) and amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The machine learning algorithm has been recited generically to implement the abstract concept, and has been found to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2 reciting a server, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, and generally link(s) the abstract idea to a particular technological environment or field of use; claim 3 reciting machine learning algorithm with a high level of generality, generally link(s) the abstract idea to a particular technological environment or field of use; claim 4 reciting a user interface, generally link(s) the abstract idea to a particular technological environment or field of use and insignificant extra-solution activity to the abstract idea; claim 9 reciting wearable sensors, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an electronic device; by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dam (2010023267) discloses that machine learning techniques that determine suitable weights for a linear combination of features are well-understood, routine, and conventional in the pertinent art (page 3 paragraph 0034). In particular, the claim recites any machine learning algorithm capable of performing the weighting function, and that no specific machine learning algorithm was disclosed in the Specification as originally filed on 16 March 2018 in parent application GB 1804262.2.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2 reciting a server; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 3 reciting machine learning algorithm, Jenkins (20160357924) teaches that machine learning is well-understood, routine, and conventional in the art (page 8 paragraph 0118), and may be used to identify trends in patient medication data (page 14 paragraph 0169); claim 4 reciting a user interface; Henderson (5072412) teaches that accepting user input through a user interface is well-understood, routine, and conventional in the art (column 1 line 54-63, also note age of reference documenting notoriety of feature; claim ); claim 9 reciting wearable sensors; Xiong (20140240130) teaches that sensors embedded in wearable devices are well-understood, routine, and conventional in the art (page  paragraph 0004)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 11 recites:
An electronic device for determining a cause of a trend in vital sign data, the electronic device comprising: 
a memory; and 
one or more processors configure to: 
obtain the vital sign data of a user; 
determine a trend over time in the vital sign data; and 
determine an event having a highest possibility of causing the determined trend, by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events, to the trend of the vital sign data, 
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user, and 
wherein the plurality of weights represent possibilities that the plurality of possible events have caused the determined trend, respectively.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
Within the context of the Specification as originally filed, the claimed determination of a trend over time and calculation of causes with possibility is a form of mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
In particular, the recited calculations are directed towards mathematical calculations.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Observing a patient and determining the most likely cause for the patient’s condition are directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
In particular, observing and diagnosing a patient are activities typically performed by a physician when treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generically recited “electronic device” in the preamble that does not limit the scope of the method claim, associated memory and generic processor recited with a high level of generality, and a generic machine learning algorithm that is linked to a particular technological environment, nothing would prevent the claim from being directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, obtaining vital signs of a target could be performed mentally or with pen and paper by a person looking at a patient and thinking about the results.
Similarly, determining a cause with possibility could be performed mentally or with pen and paper by a person looking at data and thinking about the results.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 12-14 reciting limitations further defining the abstract concept, which are directed towards mathematical concepts, certain methods of managing relationship or interactions between people, and may be performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory; and 
one or more processors; 
by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As indicated in the previous Office Action, the electronic device comprising memory and processor has been recited with a high level of generality to implement the abstract concept and amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
In particular regarding the memory and processor, when read in light of the Specification as originally filed, they are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g. the memory and processor form a generic computer that performs the generic computer functions of processing data according to software program.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 12 reciting a server, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, and generally link(s) the abstract idea to a particular technological environment or field of use; claim 13 reciting machine learning algorithm with a high level of generality, generally link(s) the abstract idea to a particular technological environment or field of use; claim 14 reciting a user interface, generally link(s) the abstract idea to a particular technological environment or field of use and insignificant extra-solution activity to the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory; and one or more processors; by using a machine learning algorithm that applies a plurality of weights associated with a plurality of possible events; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dam discloses that machine learning techniques that determine suitable weights for a linear combination of features are well-understood, routine, and conventional in the pertinent art (page 3 paragraph 0034). In particular, the claim recites any machine learning algorithm capable of performing the weighting function, and that no specific machine learning algorithm was disclosed in the Specification as originally filed on 16 March 2018 in parent application GB 1804262.2.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12 reciting a server; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 13 reciting machine learning algorithm, Jenkins  teaches that machine learning is well-understood, routine, and conventional in the art (page 8 paragraph 0118), and may be used to identify trends in patient medication data (page 14 paragraph 0169); claim 14 reciting a user interface; Henderson teaches that accepting user input through a user interface is well-understood, routine, and conventional in the art (column 1 line 54-63, also note age of reference documenting notoriety of feature).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (7801591) in view of Jacob (Treatment adherence in chronic disease).

Claim 1: Shusterman teaches:
A method (column 1 line 18 illustrating a method) used by an electronic device (column 6 line 64-65 illustrating a computing [considered to be a form of “electronic”] device) to determine a cause of a trend (column 5 line 12 illustrating a trend) in vital sign data (column 4 line 60 illustrating vital signs), the method comprising: 
obtaining vital sign data of a user (column 4 line 40-58 illustrating collecting vital signs data from a patient); 
determining a trend over time in the vital sign data (column 5 line 12-14 illustrating determining a trend in the vital signs over a period of time, e.g. a graph with a moving average); and 
determining an event having a highest possibility of causing the determined trend (column 6 line 5 illustrating determining the most probable diagnosis [considered to be a form of “event having a highest possibility”]), by using a machine learning algorithm (column 23 line 55-58 illustrating training a neural network [considered to be a form of “machine learning algorithm”] to determine the patient’s typical data patterns for use in determining possible causes) that applies a plurality of weights associated with a plurality of possible events, to the trend of the vital sign data (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis, column 2 line 1-4 illustrating the “art” of medical diagnosis has been well known to weight all probable causes of illness), and
wherein the plurality of  weights represent possibilities that the plurality of possible events have caused the determined trend, respectively (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis).
Shusterman further teaches that the “art” of medical diagnosis attempts to weight all probable causes of illness (column 2 line 1-4).
Shusterman does not teach:
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user.
Jacob teaches:
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose, page S57 column 2 paragraph 1 illustrating missed medication as the most common cause of hospitalization for acute conditions, such as congestive heart failure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 2: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the determining of the event having the highest possibility of causing the determined trend comprises: 
transmitting information about the determined trend in the vital sign data to a server (column 7 line 10 illustrating sending data to a server computer for processing); and 
receiving, from the server, information about the cause having the highest possibility of causing the determined trend (column 7 line 10 illustrating receiving results from the server).

Claim 3: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the plurality of weights are generated through: 
allocating, based on collected vital sign data and metadata related to the collected vital sign data (column 4 line 24-29 illustrating measurements of health data on Scale I, and serial changes in of the measurements on Scale II [considered to be a form of “metadata”, i.e. data on data]), the plurality of weights to one or more causes of a trend in the collected vital sign data by using the machine learning algorithm (column 23 line 55-58 illustrating training a neural network [considered to be a form of “machine learning algorithm”] to determine the patient’s typical data patterns for use in determining possible causes); and 
wherein the metadata by a plurality of individuals (column 4 line 26-29 illustrating Scale II data describing changes in the measurements, column 6 line 55 illustrating different patient populations be used [considered to be a “plurality of individuals”]).
Shusterman does not teach:
represents the plurality of possible actions that have been taken or omitted.
Jacob teaches:
represents the plurality of possible actions that have been taken or omitted (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose, page S57 column 2 paragraph 1 illustrating missed medication as the most common cause of hospitalization for acute conditions, such as congestive heart failure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman in view of Jacob with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 4: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
outputting information of the event having the highest possibility of causing the determined trend on a user interface (column 8 line 63-64 illustrating transmitting the results of the monitoring to the user); 
receiving a first user input related to whether the output information of the event having the highest possibility is an actual cause of the trend in the vital sign data (column 8 line 65 illustrating allowing the user to adjust the monitoring threshold); and 
updating the plurality of weights of the machine learning algorithm according to the first user input (column 16 line 7-20 illustrating allowing the user to adjust for what is considered abnormal for a particular patient).

Claim 5: Shusterman in view of Jacob teach:
The method of claim 4, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising: 
receiving a second user input for confirming one of the plurality of possible events having a lower possibility than the output information of the event having the highest possibility, as the actual cause of the trend in the vital sign data (column 15 line 43-65 illustrating adjusting the monitoring characteristics to improve accuracy); and 
updating the plurality of weights of the machine learning algorithm according to the second user input (column 15 line 43-65 illustrating adjusting the probability of causes to diagnose the patient’s trend).

Claim 6: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the plurality of possible events comprise a medicine taking event when the user takes prescribed medicine (column 6 line 57 illustrating monitoring the patient’s medication).

Claim 7: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches monitoring the patient’s medication (column 11 line 14).
Shusterman does not teach:
wherein the plurality of possible events comprise a medicine taking omission event when the user has failed to take prescribed medicine, and 
the method further comprises outputting a notification according to a determination that the event having the highest possibility of causing the determined trend in the vital sign data is the medicine taking omission event.
Jacob teaches:
wherein the plurality of possible events comprise a medicine taking omission event when the user has failed to take prescribed medicine (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose), and 
the method further comprises outputting a notification according to a determination that the event having the highest possibility of causing the determined trend in the vital sign data is the medicine taking omission event (page S57 column 2 paragraph 1 illustrating missed medication as the most common cause of hospitalization for acute conditions, such as congestive heart failure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman in view of Jacob with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 8: Shusterman in view of Jacob teach:
The method of claim 6, as discussed above and incorporated herein.
Shusterman further teaches monitoring the patient’s medication (column 11 line 14).
Shusterman does not teach:
further comprising, in response to determining that the event having the highest possibility of causing the trend in the vital sign data is the medicine taking event, storing information related to the vital sign data after the medicine taking event to monitor an effect of taking the medicine on the user.
Jacob teaches:
further comprising, in response to determining that the event having the highest possibility of causing the trend in the vital sign data is the medicine taking event (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose), storing information related to the vital sign data after the medicine taking event to monitor an effect of taking the medicine on the user (S57 column 2 last paragraph to page S58 column 1 paragraph 1 illustrating tracking the patient for at least 6 months to monitor the effects of adherence on the patient’s health).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman in view of Jacob with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 9: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the vital sign data is obtained from a wearable electronic device including one or more vital sign sensors (column 7 line 25-26 illustrating sensors attached to the human body).

Claim 10: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising: 
obtaining non-vital sign data of the user (column 3 line 55-56 illustrating monitoring data other than vital signs); and 
determining a trend over time in the non-vital sign data (column 29 line 33 illustrating monitoring sleep trends, for example),
the determining the event having the highest possibility of causing the determined trend, comprises determining the event having the highest possibility of causing the determined trend, based on the trend of the non-vital sign data (column 39 line 44-63 illustrating determining the cause with highest probability of causing the symptom in the patient).

Claim 11: Shusterman teaches:
An electronic device (column 6 line 64-65 illustrating a computing [considered to be a form of “electronic”] device) for determining a cause of a trend (column 5 line 12 illustrating a trend) in vital sign data (column 4 line 60 illustrating vital signs), the electronic device comprising: 
a memory (Figure 1 illustrating a computer with memory); and 
one or more processors (column 6 line 64-65 illustrating a computing device) configure to: 
obtain the vital sign data of a user (column 4 line 40-58 illustrating collecting vital signs data from a patient [considered to be a form of “target”]; 
determine a trend over time in the vital sign data (column 5 line 12-14 illustrating determining a trend in the vital signs over a period of time, e.g. a graph with a moving average); and 
determine an event having a highest possibility of causing the determined trend (column 6 line 5 illustrating determining the most probable diagnosis [considered to be a form of “cause having a highest possibility”]), by using a machine learning algorithm (column 23 line 55-58 illustrating training a neural network [considered to be a form of “machine learning algorithm”] to determine the patient’s typical data patterns for use in determining possible causes) that applies a plurality of weights associated with a plurality of possible events, to the trend of the vital sign data (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis, column 2 line 1-4 illustrating the “art” of medical diagnosis has been well known to weight all probable causes of illness),
wherein the plurality of weights represent possibilities that the plurality of possible events have caused the determined trend, respectively (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis).
Shusterman further teaches that the “art” of medical diagnosis attempts to weight all probable causes of illness (column 2 line 1-4).
Shusterman does not teach:
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user.
Jacob teaches:
wherein the plurality of possible events represent a plurality of possible actions that have been taken or omitted by the user (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose, page S57 column 2 paragraph 1 illustrating missed medication as the most common cause of hospitalization for acute conditions, such as congestive heart failure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 12: Shusterman in view of Jacob teach:
The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising a communication interface transmitting information about the determined trend in the vital sign data to a server (column 7 line 10 illustrating sending data to a server computer for processing) and receiving, from the server, information about the event having the highest possibility of causing the determined trend (column 7 line 10 illustrating receiving results from the server).

Claim 13: Shusterman in view of Jacob teach:
The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the plurality of weights are generated through: 
allocating, based on collected vital sign data and metadata related to the collected vital sign data (column 4 line 24-29 illustrating measurements of health data on Scale I, and serial changes in of the measurements on Scale II [considered to be a form of “metadata”, i.e. data on data]), the plurality of weights to one or more causes of a trend in the collected vital sign data by using the machine learning algorithm (column 23 line 55-58 illustrating training a neural network [considered to be a form of “machine learning algorithm”] to determine the patient’s typical data patterns for use in determining possible causes).
Shusterman further teaches monitoring the patient’s medication (column 11 line 14).
Shusterman does not teach:
wherein the metadata represents the plurality of possible actions that have been taken or omitted.
Jacob teaches:
 wherein the metadata represents the plurality of possible actions that have been taken or omitted (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose, page S57 column 2 paragraph 1 illustrating missed medication as the most common cause of hospitalization for acute conditions, such as congestive heart failure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman in view of Jacob with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 14: Shusterman in view of Jacob teach:
The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising a user interface outputting information of the event cause having the highest possibility of causing the determined trend (column 8 line 63-64 illustrating transmitting the results of the monitoring to the user) and receiving a first user input related to whether the output information having the highest possibility is an actual cause of the trend in the vital sign data (column 8 line 65 illustrating allowing the user to adjust the monitoring threshold), 
wherein the one or more processors are further configured to update the plurality of weights according to the first user input (column 16 line 7-20 illustrating allowing the user to adjust for what is considered abnormal for a particular patient).

Claim 15: Shusterman in view of Jacob teach:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
Shusterman further teaches:
A non-transitory computer-readable recording medium storing a program that (Figure 1 illustrating a computer with software stored thereon), when executed by a computer, performs the method of claim 1, as discussed above and incorporated herein).

Response to Arguments
In the Remarks filed on 22 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 8 Applicant requests acknowledgement of foreign priority and drawings.
Please see the first page of this Office Action for Form PTOL-3626.

On page 10 Applicant argues that the claims provide a practical application.
As claimed, the machine learning algorithm has been recited with a high level of generality without any specific equation being disclosed in the Specification as originally filed. Instead, this limitation is merely functionally recited as performing the weighting function when considering patient vitals data.
As discussed above and incorporated herein, the machine learning has been considered to be a form of generally linking the abstract concept to a particular technological environment, and such machine learning weighting techniques have been known in the art. See reference Dam in the section above.
To the extent that this limitation provides any benefit for patient care, the benefits are provided by the abstract concept of detecting probable causes of a trend, and such benefits are not provided by the additional elements.

On page 11 Applicant asserts that machine learning algorithms are eligible.
While Example 39 has been provided as eligible, Applicant does not disclose any specific algorithm. Instead, the claimed machine learning is merely functionally recited without limitation to any particular algorithm, and have been found to be ineligible, as discussed above and incorporated herein.

On page 11 Applicant argues that the machine learning applying a plurality of weights is not well-understood, routine, and conventional in the pertinent arts.
While Berkheimer evidence was not required, in the interest of compact prosecution, Examiner has provided Dam as above, and incorporated herein.

On page 14 Applicant argues that the applied art does not teach or suggest the claimed feature of using a machine learning algorithm to weight actions that may have been omitted by the user.
As discussed above, Shusterman teaches that all causes of a medical diagnosis should be considered (column 2 line 1-4). Although Shusterman does not specifically monitoring medication adherence, Shusterman does recognize that medication adherence can cause medical diagnoses (column 11 line 14).
Nevertheless, Jacob explicitly teaches that medication adherence may be monitored to determine causes for various illnesses, as discussed above and incorporated herein.
Regarding the machine learning algorithm with event weighing, Shusterman teaches a neural network capable of assigning probability value to each diagnosis (column 23 line 55-58, column 6 line 1-4).
Therefore, the combined teachings of the applied art fully suggest the argued limitations.

Based on the evidence above, Applicant’s arguments have been found non-persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Zon (20190287682) discloses machine learning modules with weights used to process vitals (page 6 paragraph 0045).
Zhirnov (20050251055) discloses processing patient population data to identify autonomic dysfunctions (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626